FILED
                             NOT FOR PUBLICATION                            MAY 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MAYNOR DE JESUS ZUNIGA-                          No. 11-72500
ORTEGA,
                                                 Agency No. A200-757-125
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Maynor de Jesus Zuniga-Ortega, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) decision denying his application for

asylum, withholding of removal, and protection under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de

novo questions of law and for substantial evidence the agency’s factual findings.

Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny in part and

grant in part the petition for review, and we remand.

         We decline to consider the new evidence Zuniga-Ortega references in his

reply brief because our review is limited to the administrative record underlying

the agency’s decision. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en

banc).

         The record does not compel the conclusion that Zuniga-Ortega established

changed or extraordinary circumstances excusing the late filing of his application

for asylum. See 8 C.F.R. §§ 1208.4(a)(4), (5); Ramadan v. Gonzales, 479 F.3d
646, 656-58 (9th Cir. 2007) (per curiam).

         Substantial evidence supports the agency’s denial of CAT relief because

Zuniga-Ortega failed to establish it is more likely than not he would be tortured at

the instigation of or with the acquiescence of the government if returned to

Guatemala. See Silaya, 524 F.3d at 1073. We reject Zuniga-Ortega’s contention

that the agency’s consideration of his CAT claim was deficient.

         In denying Zuniga-Ortega’s withholding of removal claim, however, the

agency found Zuniga-Ortega’s claim did not implicate a protected ground. When


                                            2                                  11-72500
the IJ and BIA issued their decisions in this case, they did not have the benefit of

this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013)

(en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v.

Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-

G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208

(BIA 2014). Thus, we remand Zuniga-Ortega’s withholding of removal claim to

determine the impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam). In light of this remand, we do not reach Zuniga-

Ortega’s remaining challenges to the agency’s denial of his withholding of removal

claim at this time.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                           3                                    11-72500